2                                                               FILED
 3
                                                                MAR 1 0 2020
4
                                                           CLERK, U.S. DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA
 5                                                     BY                          DEPUTY

6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,               Case No: 3 :20-CR-00568-MMA
12
                                             Magistrate Case: 3 :20-mj-00230-AGS

13
                    Plaintiff,
                                             ORDER ON MOTION FOR
14
            vs.                              DIGITALLY VIDEO
15                                           RECORDED DEPOSITION
16
                                             AND RELEASE OF
     John William GAL VAO-SAHB               MATERIAL WITNESSES
17
     Abimael ALEMAN-RODRIGUEZ                PASCASIO CAMPOS-PABLO,
18                                           CLAUDIO LITO-EMIGDIO,
                                             INES LITO-EMIGDIO,
19
                    Defendants.              BERNARDINO MARIANO-
20                                           NA VA, APOLINAR
21
                                             MARTINEZ-CAMPOS, AND
                                             M.C.R.
22

23                                           Date: March 10, 2020
                                             Time: 2:00 P.M.
24
                                             Judge: Hon. Andrew G. Schopler
25

26

27

28


     ORDER on Motion for Videotaped                                  Case No.: 3:20-CR-00568-MMA
                                             Page 1
     Deposition and Release                                       Magistrate No.: 3:20-MJ-00230-AGS
                                                                                   USA v Galvao-Sahb
                                               ORDER
 2          Pursuant to the motion of Material Witnesses: Pascasio CAMPOS-Pablo,
 3   Claudio LITO-Emigdio, Ines Lito-Emigdio, Bernardino MARIANO-NAVA,
 4
     Apolinar MARTINEZ-Campos, and M.C.R. (hereinafter collectively referred to as
 5   "material witnesses" or individually as "the witness") by and through their attorney,
 6
     STEPHANIE ANOBiL LICKEL, and good cause appearing:
 7          1.      The material witnesses if still being held in custody in case number:
 8
     3:20-CR-00568-MMA shall be deposed on          f1Mvf± z_.s---- , 2020, beginning
 9   at   lD : 00         . The depositions will take place in the office of the United States
10
     Attorney located at 880 Front Street, Fifth Floor, San Diego, California. An employee
11
     of the United States Attorney's Office shall serve as the digital disk recorder/video
12
     camera operator.
13          2.      All parties shall attend the material witness deposition, meaning the United
14   States and the defendant( s). The arresting agency shall bring the Material Witness( es) to
15   the deposition. If, in custody, the above-named defendant(s) shall be brought separately
16   to the deposition and an agent or officer from the Department of Homeland Security
17   shall remain present during the entire proceeding. If a defendant is not in custody and is
18   not present, the defendant's appearance shall be made in absentia by their attorney of
19
     record.
20                  The United States Attorney's Office shall arrange for a federally court-
            3.
21   certified Spanish language interpreter to be present to translate for the material
22   witnesses. The cost of the interpreter for the material witnesses shall be borne by the
23
     United States pursuant to 28 U.S.C.§1827(c)(2).
24          4.      If a defendant, represented by counsel appointed under the Criminal Justice
25   Act ("CJA"), needs an interpreter other than the interpreter for the material witness( es)
26   (if any), then defense counsel shall arrange for a federally court-certified interpreter, or
27
     otherwise qualified interpreter (28 U.S.C. § 1827(2)), to be present.          The cost of a
28   separate interpreter for the defendant shall be paid by the Court.

     ORDER on Motion for Videotaped              Page 2                 Case No.: 3:20-CR-00568-MMA
     Deposition and Release                                          Magistrate No.: 3:20-MJ-00230-AGS
                                                                                      USA v Galvao-Sahb
            5.      The United States Attorney's Office shall arrange for a certified court
 2
     reporter to be present. The court reporter shall stenographically record the testimony,
 3
     serve as a notary and preside at the deposition in accordance with Rule 28( a) of the
 4
     Federal Rules of Civil Procedure. The cost of the court reporter and transcript shall be
 5
     borne by the United States Attorney's Office.
 6
            6.      The United States Attorney's Office shall provide a videographer
 7
     (hereinafter referred to as "operator") to record the testimony of the material witnesses
 8
     by way of an instant visual display method.
 9
            7.      The deposition shall be electronically video-recorded using a digital disk
10   recorded, video camera, camcorder or other electronic digital means, which records
11   sound as well as visual images. At the conclusion of the deposition, on the record, the
12   witness may elect to review the digital video recording or electronic digital recording
13   (hereinafter referred to as "video recording") of the deposition to check for errors or
14   omissions and to note any changes. Any errors, omissions or changes, and the reasons
15   for making them, shall be stated in writing, signed by the witness, delivered to the
16
     notary in a sealed envelope and filed in the same fashion as described in Paragraph 20
17
     below, unless the parties agree on the record to a different procedure.
18           8.     The operator shall select and supply all equipment required to record the
19   deposition, and shall determine all matters of staging and technique, such as number
20   and placement of cameras and microphones, lighting, camera angle, and background.
21   The operator shall determine these matters in a manner that accurately reproduces the
22   appearance of the witness and assures clear reproduction of both the witness' testimony
23   and the statements of counsel. The witness, or any party to the action, may object on the
24   record to the manner in which the Operator handles of any of these matters. Any
25   objections shall be considered by the Court in ruling on the admissibility of the video
26   recording. All such objections shall be deemed waived unless made promptly after the
27
     objector knows, or had reasonable grounds to know, of the basis of such objections.
28


     ORDER on Motion for Videotaped                                    Case No.: 3:20-CR-00568-MMA
                                                Page 3
     Deposition and Release                                         Magistrate No.: 3:20-MJ-00230-AGS
                                                                                     USA v Galvao-Sahb
                 9.      The deposition shall be recorded in a fair, impartial and objective manner.
 2
     The digital disk recording equipment shall be focused on the witness; however, the
 3
     operator may, when necessary or appropriate, focus upon charts, photographs, exhibits,
 4
     or like material being shown to the witness.
 5
                  10.    Before examination of each witness begins, the Assistant U.S. Attorney
 6
     shall state on the record (a) his/her name; (b) the date, time and place of the deposition;
 7
     ( c)   the name of the witness; (d) the identity of the parties and the names of all persons
 8
     present in the deposition room. The court reporter shall then swear the witness on the
 9
     record. Prior to any counsel beginning an examination of the witness, that counsel shall
10
     identify himself/herself and his/her respective client on the record.
11
                 11.     Once the deposition begins, the operator shall not stop the digital disk
12
     recorder until the deposition concludes, except that, any party or the witness may
13
     request a brief recess, which request shall be honored unless a party objects and
14
     specifies a good faith basis for the objection on the record. Each time the recording is
15
     stopped, the operator shall state on the record the time the recording stopped and the
16
     time it resumed. If the deposition requires the use of more than one digital video disk or
17
     drive, the operator shall sequentially identify on the record the end and beginning of
18
     each storage device. 1
19
                12.      All objections both as to form and substance shall be recorded as if the
20   objection had been overruled. The Court shall rule on objections at the appropriate time.
21
     The party raising the objection(s) shall prepare a transcript for the Court to consider. All
22
     objections shall be deemed waived unless made during the deposition.
23
                13.      At the conclusion of each deposition, any objection, including the basis, to
24
     release of the material witness from custody shall be stated on the record. If there is no
25   objection, then in accordance with Federal Rules of Criminal Procedure Rule 15(a)(2),
26   the attorney for the witness shall immediately serve all parties with a "Stipulation and
27
     1
         lfthe deposition is recorded onto a single hard drive, memory stick or other electronic memory storage device and
28
     reproduced onto a DVD or DVDs each DVD shall be appropriately identified in proper sequence at the time ofreproduction.

     ORDER on Motion for Videotaped                              Page 4                        Case No.: 3:20-CR-00568-MMA
     Deposition and Release                                                                 Magistrate No.: 3:20-MJ-00230-AGS
                                                                                                             USA v Galvao-Sahb
 1
     Proposed Order for Release of the Material Witness"; the parties shall execute said
 2
     Stipulation and the attorney for the witness shall submit the Order to the Clerk of the
 3
     Court for the Judge's signature.      Prior to release from custody the attorney for the
 4
     Government shall serve the material witness with a subpoena for the trial date, a travel
 5
     fund advance letter, and written authorization to enter the United States to testify at
 6
     trial.
 7
              14.   If any party objects on the record to the release of a material witness from
 8
     custody, the objecting party must request in writing a hearing on the issue before the
 9
     federal judge who is assigned the case, or to such other district judge or magistrate
10
     judge as is appropriate. Notice of the Request for Hearing must be served on all parties
11
     and filed with the Clerk of Court within four (4) business hours after the completion of
12
     each respective deposition, with a courtesy copy to chambers. The Court will set a
13
     briefing schedule, if appropriate, and a date and time for the objection to be heard as
14
     soon as reasonably practicable. At the hearing, the objecting party must establish to the
15
     Court's satisfaction an appropriate legal basis for the material witness( es) to remain in
16
     custody. If, after the hearing, the Court orders the release of the material witness( es),
17
     the material witness( es)' attorney shall immediately present the Release Order to the
18
     Court for signature and filing. Before release of the material witness( es) from custody,
19
     the Government shall serve the material witness( es) with a subpoena for the trial date, a
20
     travel fund advance letter and written authorization to legally enter the United States to
21
     testify at trial.
22            15.   The party offering the deposition m evidence at trial shall provide the
23
     Court with a transcript of the portions so offered. The cost of said transcript will be
24   borne by the Court. If requested by a party, the deposition testimony, if offered other
25
     than for impeachment, may be presented in nonstenographic video format, in which
26
     case no transcript need be prepared in advance of trial, unless otherwise ordered by the
27
     Court. See Fed.R.Civ.P. 32(c)
28



     ORDER on Motion for Videotaped                                    Case No.: 3:20-CR-00568-MMA
                                                Page S
     Deposition and Release                                         Magistrate No.: 3:20-MJ-00230-AGS
                                                                                     USA v Galvao-Sahb
            16.     Copies of all exhibits utilized during the video recorded depositions shall
 2   be marked for identification during the deposition and filed along with the digital video
 3
     recording.
 4          17.     The operator shall provide a copy of the digital video recorded deposition
 5
     to any party who requests a copy at the cost of the U.S. Attorney. After preparing the
 6
     requested copies, if any, the operator shall deliver the original digital video recording to
 7
     the notary, along with a certificate signed by the operator attesting that it is an accurate
 8   and complete recording of the deposition.
 9          18.     The notary shall file with the Clerk of Court in a sealed envelope the
10   original digital video disk recording, along with any exhibits offered during the
11   deposition. The sealed envelope shall be marked with the caption of the case, the name
12   of the witness, and the date of the deposition. To that envelope, the notary shall attach
13   the certificate of the operator. If all counsel stipulate on the record, the Government
14   may maintain the original digital video recording until production is ordered by the
15
     Court or requested by any party.
16          19.     Unless waived by the parties, the notary shall give notice to all parties of
17   the filing of the digital video disk recorded deposition with the Court pursuant to
18
     Federal Rule of Civil Procedure 30(±)(3).
19

20          IT IS SO ORDERED.
21

22

23

24

25
                                                 -A.i               Schopler
                                                    United States Magistrate Judge

26

27

28


     ORDER on Motion for Videotaped                                     Case No.: 3:20-CR-00568-MMA
                                                 Page 6
     Deposition and Release                                          Magistrate No.: 3:20-MJ-00230-AGS
                                                                                      USA v Galvao-Sahb
